11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
Robert Gordon
Appellant
Vs.                   No. 11-03-00306-CV B Appeal from Jefferson County
Wayne Scott
Appellee
 
Robert Gordon has filed in this court a
motion to extend time in which to file his notice of appeal.  The motion is overruled, and the appeal is
dismissed.
Robert Gordon (an inmate in the Mark W.
Stiles Unit of the Texas Department of Criminal Justice - Institutional
Division) sued Wayne Scott (the former director of TDCJ-ID).  The trial court dismissed the suit in an
order signed on May 30, 2003.  Gordon
timely filed a motion to reconsider. 
The notice of appeal was due to be filed on or before August 28, 2003,
90 days after the date the order was signed. 
TEX.R.APP.P. 26.1.  Gordon did
not file the notice of appeal until September 9, 2003, 102 days after the date
the order was signed.  The motion for
extension of time was filed on Septeber 30, 2003, and is not timely under
TEX.R.APP.P. 26.3.
Pursuant to Verburgt v. Dorner, 959 S.W.2d
615 (Tex.1997), a timely motion may be implied provided that the appellant
provides a reasonable explanation for the delay and shows that he is acting in
good faith.  Gordon=s motion does not give a reasonable
explanation for his failure to timely file and is silent as to his
actions.  Therefore, the motion is
overruled.
The appeal is dismissed.
 
PER CURIAM
 
October 16, 2003
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.